SUMMARY ORDER
Plaintiff-Appellant Wayne Westcott appeals from a judgment of the United States District Court for the Eastern District of New York (Cogan, J.) that granted summary judgment to Defendants-Appellees The Pepsi Bottling Company of New York, Inc. and Peter Sankerdial.1 We assume the parties’ familiarity with the facts and procedural history of this case, as well as with the scope of the issues presented on appeal.
We review the District Court’s grant of summary judgment de novo, construing the facts in the light most favorable to the non-movant and resolving all ambiguities against the movant. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). We affirm for substantially the same reasons as those stated by Judge Cogan in his decision.
The judgment of the District Court is AFFIRMED.

. As noted in the District Court’s decision, Westcott stipulated in his opposition papers below to withdrawing all claims against Defendants Harmesh Loomba and Sandy Agro. We also note that Agro's name was misspelled in Westcott’s complaint.